The majority opinion of this court held that the deed *Page 159 
in question created a tenancy in common and sustained defendants' exceptions. The Trial Court in addition to its ruling that this deed created a joint tenancy in the grantees also ruled "that the meaning of the deed being evident from the deed itself no additional evidence on behalf of either party will be admitted to show the intent of the parties in connection with the type of tenancy created." The question of the admissibility of such evidence is the subject matter of this rehearing.
It is true generally that "in this state, the interpretation of any grant, statutory, contractual or testamentary, consists in the ascertainment of intention and that the question of intention is one of fact to be determined upon all the competent evidence available." Hogan v. Lebel, 95 N.H. 95, 97; Amoskeag Trust Co. v. Haskell, ante, 89.
However, if R. L., c. 259, s. 17 means anything, it must necessarily mean that to create a  joint tenancy the grantor or testator must not only intend to create  such an estate, he must, moreover, express this intention in his  deed or will, either by the use of the words set out in said section, or by using other words clearly expressing his intention. Pierce v. Baker, 58 N.H. 531; Short v. Milby, 64 A.2d 36 (Del.); Cross v. Cross,85 N.E.2d 325 (Mass.). See Roaf v. Champlin, 79 N.H. 219, 223.
This cardinal rule employed in the construction of a deed or a will, the ascertainment of the intent of the grantor or testator, is therefore necessarily qualified by the above section of our Revised Laws. Eaton v. Straw, 18 N.H. 320, 323; Taylor v. Taylor, 310 Mich. 541; State v. Hostetter, 344 Mo. 665. By virtue thereof the grantor or testator must not only intend to create a joint tenancy, the instrument by which he creates it must express his intention so to do in clear and definite language. Pierce v. Baker, supra; Spark v. Brown, 167 Kan. 159; Short v. Milby, supra; Cross v. Cross, supra.
Consequently in the opinion of a majority of the court the admission of evidence as to the facts and circumstances existing at the time of and surrounding the drawing of this deed, no matter how crystal clear it may be as to the grantor's intent to create a joint tenancy, would serve no useful purpose in this case, for it cannot alter the fact that he failed to express this intention in the deed in clear language as required by said section 17. If he had there would be no need for extraneous evidence to determine what kind of estate the deed creates.
Former result affirmed.
Mar. 7, 1950. *Page 160